February 23, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price (U.S. Patent No. 4,285,081).

    PNG
    media_image1.png
    236
    272
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    151
    187
    media_image2.png
    Greyscale

As for claim 1, Price teaches the structure as claimed including a pad comprising: a pad body that may be placed on a plane; at least two elevated segments formed on the pad body, the two elevated segments 5being referred to as a first elevated segment and a second elevated segment, respectively, and arranged in a location that reaches and a pelvis of a user from the front and the back, respectively; and a bridge part 15 formed between the first elevated segment and the second elevated segment  and having a dimension that fits between two legs of the user and allowing the first elevated segment protruding to the front of the user and the second elevated segment protruding to the back of the user so that the two elevated segments are at locations of supporting the pelvis of the user, wherein the bridge part is 10configured for supporting to a lower end of an ischium or a lower end of a coccyx of the user.
As for claim 2, Price teaches that the pad body is hollow and forms an air bag (See the specification at column 4, lines 41-46 where it reads “The embodiment shown in FIG. 14 operates on precisely the same principles as that shown in FIG. 13, except that resistance is provided in the FIG. 14 embodiment by the air cushion within rather than by specific appendages as in the case of the FIG. 13 embodiment.”).
As for claim 3, Price teaches that a width of the 15pad body gradually decreases from a position where the first elevated segment is located to a position where the bridge part is located; 
As for claim 4, Price teaches that a projection 20of a cross section of the pad body is in a shape of digit "8.".
As for claim 7, Price teaches that in a projection of a longitudinal section of the pad body, a curve segment from the highest point of the first elevated segment to the highest point of the second elevated segment is a period of a sine curve.
As for claim 9, Price teaches that the pad body is made of a resilient material.

Claims 1-2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox (U.S. Patent No. 6,957,462 B1).

    PNG
    media_image3.png
    234
    354
    media_image3.png
    Greyscale

As for claim 1, Wilcox teaches the structure as claimed including  a pad comprising: a pad body that may be placed on a plane; at least two elevated segments formed on the pad body, the two elevated segments 5being referred to as a first elevated segment and a second elevated segment, respectively, wherein the first elevated segment and the second elevated segment are configured for supporting a pelvis of a human body from the front and the back, respectively; and a bridge part 7 formed between the first elevated segment and the second elevated segment, 
As for claim 2, Wilcox teaches that the pad body is hollow and forms an air bag (See the specification at column 2, lines 32-35 where it reads “Additionally an inflatable air bladder may also be used in place of the filler material. The use of the inflatable bladder would allow easy storage when traveling. The filler material is contained in a case 10 such as a slip cover.”).
As for claim 7, Wilcox teaches that in a projection of a longitudinal section of the pad body, a curve segment from the highest point of the first elevated segment to the highest point of the second elevated segment is a period of a sine curve.
As for claim 9, Wilcox teaches that the pad body is made of a resilient material.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Patent No. 5,974,607).

    PNG
    media_image4.png
    311
    292
    media_image4.png
    Greyscale


As for claim 9, Smith teaches that the pad body is made of a resilient material.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. Patent No. 4,285,081).
As for claim 5, Price does not specify that a minimum width of the pad body at the bridge part is in a range from 15cm to 25cm, that a height from a lowest point of the bridge part to a bottom surface of the pad body is within a range 25from 3cm to 9cm; and a height from a highest point of the elevated segment to the bottom surface of the pad body is within a range from 13cm . 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Price (U.S. Patent No. 4,285,081) in view of Iskra, Jr. et al (U.S. Patent No. 5,487.197).
Price teaches the structure substnaitally as claimed but does not teach that the pad includes a pressure sensor embedded at a top portion of the elevated segment; and an alarming device disposed in the bridge part; wherein the pressure sensor and the alarming device are in communicative connection.  However, Iskra, Jr. et al teaches the concept of including a pressure sensor embedded in a cushion, an alarming device disposed in the cushion, wherein the pressure sensor and the alarming device are in communicative connection.  It would have been obvious and well within the level of ordinary skill in the art to modify the pad, as taught by Price, to include a pressure sensor embedded at a top portion of the elevated segment; and an alarming device disposed in the bridge part; wherein the pressure sensor and the alarming device are in communicative connection, such as the system taught by Iskra, Jr. et al, since such a system would activate the alarm when the signal from a pressure transducer is out of set point control and  the system is unable to achieve set point control within a predetermined time or so that the pad may further comprise an alarm and the processor may be configured to activate the alarm when the user has not shifted body-weight in accordance with a predetermined pattern of body-weight shifting.

Remarks

Applicant’s representative argues that “the device disclosed by Price (e.g., certain pillows and head rests) is configured for support of the head and neck. It is thus necessarily missing the structural features of the present invention as recited in claim 1……The Price reference fails to teach the two elevated segments and the bridge part as recited in claim 1 because the segments pointed to by the Examiner are not arranged in locations for supporting the pelvis of a user and the bridge part has no dimension that fits the profile of the space between the two legs. A person of original skill in the art (or any person for that matter) can appreciate that a neck pad must be of a dimension that is different from the pad of the present invention due to their different functions (supporting the neck vs supporting the pelvis). A person can easily see that one cannot simply sit/straddle in the neck pad disclosed in Price so that the elevated parts can reach and support the pelvis because among other impediments the space between the two elevated parts of the neck pad is simply not large enough to accommodate the lower end of a human torso. They must be structurally different (dimension, shape, profile, etc). Thus, a person of ordinary skill in the art undoubtedly understands that the Price neck pad does not have segments that are so structured to support the pelvis, nor any bridge part that has a dimension fitting between the two legs so as to support the lower end of the ischium or the coccyx of the user.”  And for the same reason, Applicant’s representative agues that the Wilcox and Smith references fail to teach the two elevated segments and the bridge part as recited in claim 1
However, the Price, Wilcox, and Smith references have the “elevated segments” and “bridge part” as claimed.  Also, the pads of these references appear of a similar size as the applicant’s invention, and are fully capable of being used as functionally claimed.  As with any .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.